Case 8:18-cv-01130-JLS-GJS Document 19-1 Filed 10/12/18 Page 1 of 4 Page ID #:136




   11   LINDEMANN LAW FIRM, APC
        BLAKE J. LINDEMANN, SBN 255747
   22   DONNA R. DISHBAK, thSBN 259311
        433 N. Camden Drive, 4 Floor
   33   Beverly Hills, CA 90210
        Telephone: (310)-279-5269
   44   Facsimile: (310)-300-0267
        E-mail:     blake@lawbl.com
   55
   66   Attorneys For Plaintiff
        DANA WEISS AND THOSE
   77
        SIMILARLY SITUATED
   88
   99                          UNITED STATES DISTRICT COURT
  10
  10         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  11
  11
        DANA WEISS, an individual, and all those Case No. 8:18-cv-01130-JLS-GJS
  12
  12    similarly situated;
  13
  13                                             Judge: Hon. Josephine L. Staton
                            Plaintiff,           Mag. Judge: Hon. Gail J. Standish
  14
  14
  15
  15    v.                                                DECLARATION OF BLAKE J.
                                                          LINDEMANN IN SUPPORT OF
  16
  16
        TRADER JOE’S COMPANY, a                           OPPOSITION TO
  17
  17    California Corporation; and DOES 1                DEFENDANT’S MOTION TO
        through 10;                                       DISMISS OR STRIKE
  18
  18
                                                          COMPLAINT
  19
  19                         Defendants.
  20
  20
  21
  21
  22
  22
  23
  23
  24
  24
  25
  25
  26
  26
  27
  27
  28
  28

        DECL. OF BLAKE J. LINDEMANN ISO OPPOSITION TO DEFENDANT’S MOTION TO DISMISS   1
Case 8:18-cv-01130-JLS-GJS Document 19-1 Filed 10/12/18 Page 2 of 4 Page ID #:137




   11   I, Blake J. Lindemann, declare and state as follows:
   22           1.       I am over the age of 21 years and I am competent to make this
   33   Declaration. I have personal knowledge of the facts as stated in this Declaration, I
   44   will so personally state. I am counsel to the Class Plaintiff Dana Weiss. I am a
   55   member in good standing of the State Bar of California. I submit this declaration in
   66   support of Plaintiffs’ Opposition To The Defendants’ Motion to Dismiss or Strike
   77   Complaint (“Motion”).
   88           2.       On June 26, 2018, Plaintiff commenced this class action complaint
   99   against Trader Joe’s Company and DOES 1-10 (collectively, the “Defendants”).
  10
  10    (Dkt. No. 1). On August 24, 2018, the Defendants filed a motion to dismiss the
  11
  11    complaint or, in the alternative, motion to strike (Dkt. No. 16).
  12
  12            4.       Attached as Exhibit 1 is a true and correct copy of ABC News article
  13
  13    titled, “Alkaline Water Claims to Offer Greater Hydration, Health Benefits.”
  14
  14    https://abcnews.go.com/Health/alkaline-water-claims-offer-greater-hydration-
  15
  15    health-benefits/story?id=33268980.
  16
  16            5.       Attached as Exhibit 2 is a true and correct copy of the New York
  17
  17    Times        article   titled,   “Is   Alkaline   Water    Really     Better   for   You?”
  18
  18    https://www.nytimes.com/2018/04/27/well/eat/alkaline-water-health-benefits.html.
  19
  19            6.       Attached as Exhibit 3 is a true and correct copy of study titled,
  20
  20    “Systemic Review of the Association Between Dietary Acid Load, Alkaline Water
  21
  21    and Cancer.” https://bmjopen.bmj.com/content/6/6/e010438.
  22
  22            7.       Attached as Exhibit 4 is a true and correct copy of a study titled,
  23
  23    “Influence of Alkaline Ionized Water on Rat Erythrocyte Hexokinase Activity and
  24
  24    Myocardium.”
  25
  25    https://ci.nii.ac.jp/els/contentscinii_20181013060333.pdf?id=ART0001944400.
  26
  26            8.       Attached as Exhibit 5 is a true and correct copy of a study titled,
  27
  27    “Systemic and local effects of long-term exposure to alkaline drinking water in
  28
  28    rats.” https://www.ncbi.nlm.nih.gov/pubmed/11493345.

        DECL. OF BLAKE J. LINDEMANN ISO OPPOSITION TO DEFENDANT’S MOTION TO DISMISS                  2
Case 8:18-cv-01130-JLS-GJS Document 19-1 Filed 10/12/18 Page 3 of 4 Page ID #:138




   11          9.     Attached as Exhibit 6 is a true and correct copy of article titled,
   22   “Alkaline Water—Find or Fraud?”
   33   https://cspinet.org/tip/alkaline-water%E2%80%94find-or-fraud.
   44          10.    Attached as Exhibit 7 is a true and correct copy of article titled, “Does
   55   Alkaline Water Really Hydrate You Better.” https://www.wellandgood.com/good-
   66   advice/is-alkaline-water-more-hydrating-regular-water/.
   77          11.    Attached as Exhibit 8 is a true and correct copy of an image of Trader
   88   Joe’s Alkaline Water labeling.
   99          12.    Attached as Exhibit 9 is a true and correct copy of the Notice of
  10
  10    Violation of the California Consumer Legal Remedies Act and Duty to Preserve
  11
  11    Evidence that was sent to Defendant Trader Joe’s via certified mail on November
  12
  12    11, 2017.
  13
  13           13.    Attached as Exhibit 10 is a true and correct copy of article titled, “I
  14
  14    Drank Fancy Water for a Week so you Don’t Have to.”
  15
  15    https://www.elle.com/beauty/health-fitness/a32285/alkaline-water-health-benefits-
  16
  16    claims/.
  17
  17           14.    Attached as Exhibit 11 is a true and correct copy of article titled,
  18
  18    “Huge Number of People Believe Drinking Alkalinized Water Prevents Diseases:
  19
  19    Are They Right?” https://www.alternet.org/print/personal-health/huge-number-
  20
  20    people-believe-drinking-alkalinized-water-prevents-diseases-are-they.
  21
  21           15.     Attached as Exhibit 12 is a true and correct copy of images reflecting
  22
  22    the price of Trader Joe’s Alkaline Water compared to that of Trader Joe’s Spring
  23
  23    Mountain Water.
  24
  24    ///
  25
  25    ///
  26
  26    ///
  27
  27    ///
  28
  28    ///

        DECL. OF BLAKE J. LINDEMANN ISO OPPOSITION TO DEFENDANT’S MOTION TO DISMISS               3
Case 8:18-cv-01130-JLS-GJS Document 19-1 Filed 10/12/18 Page 4 of 4 Page ID #:139




   11          Pursuant to 28 U.S.C. § 1746, I, Blake J. Lindemann, declare under penalty of
   22   perjury under the laws of the United States of America that the foregoing is true and
   33   correct. Executed this day of October 12, 2018 in Beverly Hills, California.
   44
   55                                              /s/ Blake J. Lindemann
   66                                              BLAKE J. LINDEMANN

   77
   88
   99
  10
  10
  11
  11
  12
  12
  13
  13
  14
  14
  15
  15
  16
  16
  17
  17
  18
  18
  19
  19
  20
  20
  21
  21
  22
  22
  23
  23
  24
  24
  25
  25
  26
  26
  27
  27
  28
  28

        DECL. OF BLAKE J. LINDEMANN ISO OPPOSITION TO DEFENDANT’S MOTION TO DISMISS             4
